                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     86 Chambers Street
                                                     New York, New York 10007



                                                     November 18, 2019

By ECF

The Honorable Alvin K. Hellerstein
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: Brennan Center for Justice et al. v. U.S. Dep’t of Justice et al., 17 Civ. 6335 (AKH)

Dear Judge Hellerstein:

        This Office represents the seven defendant agencies and agency components in the
above-referenced Freedom of Information Act (“FOIA”) matter. As the Court is aware, the
parties contested whether certain e-mails that two Department of Justice (“DOJ”) employees,
including Mr. John Gore, forwarded from their private e-mail accounts to their official DOJ
accounts evinced (among other things) a need for DOJ’s Civil Rights Division (“DOJ-CRT”) to
conduct searches of Mr. Gore’s and another DOJ employee’s private accounts. See Dkt. No. 99
at 3, 9-12. The Court concluded that they did. See id. at 9-12. In seeking reconsideration of this
holding (and in their earlier summary judgment cross-motion), see Dkt. Nos. 80, 105, 110,
defendants made an offer of proof based on a May 28, 2019, written declaration from Mr. Gore.
See, e.g., Dkt. No. 105 at 2 n.1, 8, 13, 16.

         DOJ-CRT and our Office recently learned additional information indicating that certain
statements in Mr. Gore’s declaration (and by extension, defendants’ prior motion papers) require
correction. Although the Court has already denied both defendants’ application for leave to file
Mr. Gore’s declaration and motion for reconsideration, see Dkt. Nos. 103, 111, we seek to
correct the record in an effort to prevent any further misunderstandings that may arise from these
earlier statements.

        First, with respect to Mr. Gore’s at-issue e-mails with Mr. Chris Cleveland, see Dkt. Nos.
77-22 and 77-23, defendants asserted in their reconsideration motion briefing that Mr. Gore
knew Mr. Cleveland from outside his work for DOJ-CRT. Dkt. No. 105 at 8. Mr. Gore informs
us that, at the time that he signed his May 2019 declaration, he had no recollection of a March
2017 e-mail thread that he had received from then-Acting Assistant Attorney General Thomas
Wheeler, which forwarded allegations of voter fraud from Mr. Cleveland. Further, Mr. Gore
reports that he believed that he first came into contact with Mr. Cleveland before he joined DOJ
in January 2017. We understand that, after reviewing the March 2017 e-mail thread, Mr. Gore is
now uncertain as to when and how he first came into contact with Mr. Cleveland; Mr. Gore
therefore can no longer affirm that he first came into contact with Mr. Cleveland outside of his
work for DOJ-CRT.

        Next, based on Mr. Gore’s declaration, defendants asserted in their reconsideration
motion briefing that Mr. Gore did not use his personal e-mail account to conduct his official
DOJ-CRT work duties. Dkt. No. 105 at 3, 8, 16. Mr. Gore is now aware, based on searches
DOJ-CRT recently performed on his personal e-mail account in another FOIA case, of e-mails in
that account that may be deemed agency records under FOIA. Mr. Gore has made those e-mails
available to DOJ-CRT’s FOIA officer for an independent assessment of whether FOIA requires
their disclosure.1 The DOJ-CRT FOIA officer has completed her assessment and confirmed that
none of those e-mails are responsive to Plaintiffs’ FOIA requests in this case.

       Mr. Gore asks that we convey that he deeply regrets any inconveniences that may have
been caused by the above-described issues concerning his May 2019 declaration.

         I thank the Court for its attention to this matter.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

                                             By:      /s/ Casey K. Lee
                                                      CASEY K. LEE
                                                      Assistant United States Attorney
                                                      86 Chambers Street, Third Floor
                                                      New York, NY 10007
                                                      Tel.: (212) 637-2714
                                                      Fax: (212) 637-2686
                                                      casey.lee@usdoj.gov

cc:      Counsel for Plaintiffs (by ECF)




1
  DOJ-CRT’s November 9, 2018, declaration in this matter stated that Mr. Gore “did not conduct official business
on his private email account.” Dkt. No. 84 ¶ 13. That statement is also subject to the correction described herein.

                                                          2
